Citation Nr: 1811769	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1970, including in the Republic of Vietnam from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for PTSD.  The Veteran disagreed with this decision in January 2010.  He perfected a timely appeal in March 2011.

The Board observes that, in a March 1996 rating decision, the RO in Fargo, North Dakota, denied, in pertinent part, the Veteran's claim of service connection for PTSD.  This decision was issued to the Veteran and his service representative in April 1996.  He did not appeal this decision and it became final.  See 38 U.S.C. § 7104 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of the March 1996 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Because the Veteran currently lives within the jurisdiction of the RO in Houston, Texas, that facility has jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on March 26, 1996, and issued to the Veteran on April 4, 1996, the AOJ denied, in pertinent part, a claim of service connection for PTSD; this decision was not appealed and became final.

2.  The evidence received since the March 1996 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for PTSD and does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

4.  Evidence received since the March 1996 AOJ decision in support of the claim of service connection for PTSD is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1996, the AOJ denied, in pertinent part, the Veteran's claim of service connection for PTSD.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of the March 1996 rating decision and it became final.  He also did not submit any statements relevant to the service connection claim for PTSD within 1 year of the March 1996 rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD in statements on a VA Form 21-526 which was dated on January 12, 2009, and date-stamped as received by the AOJ on January 15, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final AOJ decision in March 1996 consisted of his service treatment records, post-service VA and private treatment records, and VA examination reports.  The AOJ found that the Veteran did not have a valid diagnosis of PTSD which could be attributed to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA and private outpatient treatment records and additional lay statements.  The Board notes in this regard that the Veteran contends that he was treated for PTSD at a Vet Center between 2014 and 2016.  The Board next notes that VA attempted to obtain these records with the Veteran's assistance but he did not respond to a July 2017 letter from the AOJ requesting that he provide an updated VA Form 21-4142 in order for VA to attempt to obtain these records.  The Board observes here that the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the foregoing, the Board concludes that VA satisfied the duty to assist in attempting to obtain the Veteran's Vet Center treatment records.

Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that he has a valid diagnosis of PTSD which could be attributed to active service or any incident of service.  The Board finds it highly significant that, on VA examination in February 2009, the VA examiner again found that the Veteran's symptoms did not meet the diagnostic criteria for a valid diagnosis of PTSD which could be attributed to active service or any incident of service.  In other words, the newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 1996 rating decision or received since that decision became final - which demonstrates the Veteran has a valid diagnosis of PTSD which could be attributed to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for PTSD.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


